In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        ______________________________

              No. 06-08-00065-CV
        ______________________________



       IN RE: EXPUNCTION REQUEST BY
          KIMBERLY DENISE VARGAS




   On Appeal from the 123rd Judicial District Court
               Panola County, Texas
           Trial Court No. 2008-134-EX




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       The parties have filed a joint motion requesting this Court to abate the appeal and remand

the cause to the trial court for further proceedings, stating that an agreement has been reached

between the parties.

       Accordingly, this case is abated and remanded to the trial court for further proceedings

consistent with this opinion.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:        September 2, 2008
Date Decided:          September 3, 2008




                                               2